Citation Nr: 0602097	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-35 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for duodenal 
ulcer disease with sigmoid colon diverticulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1944 to July 
1946.

Historically, a February 1981 rating decision denied service 
connection for duodenal ulcer disease with sigmoid colon 
diverticulitis.  Although the appellant was provided notice 
of the determination and his appellate rights by a letter 
dated in April 1981, he did not timely express disagreement 
therewith.  Appellant subsequently expressed timely 
disagreement with a March 1982 rating decision, which denied 
reopening of that claim for service connection for duodenal 
ulcer disease with sigmoid colon diverticulitis.  However, 
after a May 1982 Statement of the Case was issued on that 
issue, the veteran did not file a timely Substantive Appeal 
thereafter.  Since appellant did not perfect an appeal, the 
February 1981 and March 1982 adverse rating decisions are 
final, and the March 1982 rating decision represents the last 
final decision with regard to said issue.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  See also 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 20.200, 20.202, 20.204, and 20.302(b) 
(2004) (an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal).  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).  

In July 2002, the appellant filed a request to reopen the 
claim for service connection for said gastrointestinal 
disability.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision by 
the Louisville, Kentucky, Regional Office (RO), which denied 
reopening of said service connection claim.  

In December 2004, a hearing was held before a Decision Review 
Officer (DRO).  In June 2005, a videoconference hearing was 
held before the undersigned Veterans Law Judge.  

The Board in the decision herein has determined that new and 
material evidence has been submitted to reopen said claim of 
entitlement to service connection for duodenal ulcer disease 
with sigmoid colon diverticulitis, as will be explained in 
detail below.  The issue of service connection for duodenal 
ulcer disease with sigmoid colon diverticulitis will be 
considered on a de novo basis and addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1982 rating decision denied reopening 
of a claim for service connection for duodenal ulcer disease 
with sigmoid colon diverticulitis.  

2.  Additional evidence submitted subsequent to the 
unappealed March 1982 rating decision, which denied reopening 
of a claim for service connection for duodenal ulcer disease 
with sigmoid colon diverticulitis, when viewed in the context 
of all the evidence, is neither cumulative or redundant of 
evidence already considered, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received subsequent to the unappealed March 1982 
rating decision, which denied reopening of a claim for 
service connection for duodenal ulcer disease with sigmoid 
colon diverticulitis, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302, 20.1103 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In light of the Board's allowance herein of reopening of the 
claim for service connection for duodenal ulcer disease with 
sigmoid colon diverticulitis, further development with regard 
to VA's duty to notify and assist would serve no useful 
purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  However, it is reiterated 
that additional evidentiary development, prior to 
consideration of the reopened claim for service connection 
for duodenal ulcer disease with sigmoid colon diverticulitis, 
on the merits (de novo), will be addressed in the REMAND 
section below.

It should be pointed out that the VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 
38 C.F.R. § 3.156(a), which redefines the definition of "new 
and material evidence."  This provision is applicable only 
for claims filed on or after August 29, 2001.  The 
appellant's claim to reopen the service connection claim in 
question was received in 2002.  As such, the amended 
provision is for application in this case.  Amended 38 C.F.R. 
§ 3.156(a) redefined the definition of "new and material 
evidence" as: 

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

The unappealed February 1981 and March 1982 rating decisions, 
which denied service connection for duodenal ulcer disease 
with sigmoid colon diverticulitis, are final and may not be 
reopened, in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104(b), 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a), 20.1103; Manio v. Derwinski, 1 Vet. App. 
140 (1991); and Smith (William A.) v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994).  Parenthetically, appellant has not argued 
any legal basis for attacking the finality of said rating 
decisions.

In pertinent part, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, and peptic ulcer disease becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that generally, to prove service connection, a claimant must 
submit:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.

The evidence previously considered and of record at the time 
of the unappealed March 1982 rating decision, which denied 
reopening of a claim for service connection for duodenal 
ulcer disease with sigmoid colon diverticulitis, included the 
appellant's service medical records, which reveal that in 
February 1946, the appellant was hospitalized with a 
diagnosis of duodenal ulcer.  He reported having the onset of 
epigastric burning pain approximately 8 months earlier and 
nervousness for the past 4 months.  It was noted that 
although the most likely diagnosis might be psychoneurosis, 
anxiety, he was being transferred to a naval hospital for 
further evaluation since his chief manifestation indicated a 
possible peptic lesion.  During March-April 1946 naval 
hospital evaluation, he had slight epigastric area tenderness 
and anxiety.  He responded well to an ulcer regimen.  An 
upper gastrointestinal x-ray series showed no evidence of 
esophageal, stomach, or duodenal defect.  It was determined 
that his symptoms were of a functional nature with an absence 
of demonstrable organic disease.  

On July 1946 service separation examination, there were no 
complaints, findings, or diagnoses pertaining to any 
gastrointestinal disability, including duodenal ulcer disease 
and diverticulitis.  

In June 1980, appellant filed an initial application for VA 
disability benefits.  In October 1980 consent forms, 
appellant alleged having received certain private medical 
treatment since 1960.  

Private clinical records dated from 1963 to 1980 revealed 
that on August 1963 hospitalization, a 3-year history of 
recurrent ulcer disease with duodenal ulcer identified on x-
ray was noted.  A current upper gastrointestinal x-ray series 
was negative.  However, a gastroscopy with biopsy of the 
distal antrum showed inflammatory changes, noted as 
characteristic of duodenal ulcer.  The discharge diagnoses 
included duodenal ulcer with negative x-ray.  In May 1974, an 
upper gastrointestinal x-ray series was negative.  Appellant 
was on Valium for his nerves.  Probable esophagitis was 
diagnosed.  During May-June 1978 hospitalization, a 2-day 
history of rectal bleeding was noted.  An upper 
gastrointestinal x-ray series showed slight duodenal bulb 
deformity without ulceration.  A barium enema revealed 
diverticulosis in the sigmoid colon.  Sigmoid colon 
diverticulitis was diagnosed.  

Said February 1981 rating decision denied service connection 
for duodenal ulcer disease with sigmoid colon diverticulitis 
essentially on the grounds that although appellant had 
abdominal complaints in service, an upper gastrointestinal x-
ray series was negative and a gastrointestinal disability was 
not shown on service separation examination.  

Private clinical records dated from 1970 to 1982 revealed 
that in July 1981, a barium enema was performed and the 
impression was chronic diverticulosis without active 
diverticulitis.  Endoscopic studies in December 1981 and 
January 1982 included findings of chronic duodenitis and 
esophagitis.  Service medical records previously of record 
were also submitted.  Said unappealed March 1982 rating 
decision, in effect, denied reopening of the service 
connection claim for duodenal ulcer disease with sigmoid 
colon diverticulitis.  

The evidence received subsequent to the March 1982 rating 
decision includes duplicate service medical records and 
certain private clinical records dated from 1981 to 1999.  

Additionally, VA clinical records dated since 2001 pertain to 
gastrointestinal disability treatment decades after service.  
In an October 2003 VA clinical record, a nurse practitioner 
expressed doubt that appellant's gastrointestinal problems 
might be related to in-service amebiasis, based on the 
rationale that it was unlikely all of his physicians would 
have overlooked that possibility in their differential 
diagnoses and treatment.  In March 2004, that same nurse 
practitioner stated that in caring for appellant, he had had 
an ongoing gastric complaint; that the medical history "was 
remarkable for as many years back as he can recall"; and 
that "although I have no proof, it is possible that he had 
gastric problems while service in the military (per medical 
history)."  

It is arguable whether said March 2004 opinion by a VA nurse 
practitioner constitutes competent evidence, since it may be 
construed as simply restating a medical history.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant).  
See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  In any event, her 
opinion that appellant may have had gastric problems in 
service is a fact substantiated by the actual service medical 
records previously considered by the unappealed February 1981 
and March 1982 rating decisions in question, and, thus, does 
not constitute new and material evidence.  

However, the testimonial evidence presented by appellant and 
his spouse at respective December 2004 and June 2005 DRO and 
videoconference Board hearings provide descriptions of 
appellant's gastrointestinal symptomatology and treatment 
since shortly after service.  This testimonial information 
was not previously of record at the time of the unappealed 
March 1982 rating decision, and is neither cumulative nor 
redundant of evidence already associated with the claims 
folder.  Although lay assertions of medical causation are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108 (See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993)), the testimony 
by appellant and his spouse legally constitute competent 
evidence, as their accounts describe continuity of 
symptomatology as opposed to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1991); Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Assuming the credibility of their testimony for 
purposes of this discussion, their testimony relates to an 
unestablished fact necessary to substantiate the claim, 
namely that the gastrointestinal symptomatology shown in 
service has been continuously manifested after service 
indicating chronicity and, thus, raises a reasonable 
possibility of substantiating the claim.  

Thus, with the credibility of that evidence presumed only 
insofar as determining reopening of said claim for service 
connection for duodenal ulcer disease with sigmoid colon 
diverticulitis (See Justus v. Principi, 3 Vet. App. 510, 512-
13 (1992)), the Board concludes that the subsequently-
received evidence constitutes "new and material" evidence.  
Accordingly, since evidence received subsequent to the 
unappealed March 1982 rating decision, which denied reopening 
of a claim for service connection for duodenal ulcer disease 
with sigmoid colon diverticulitis, is new and material, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1105.


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for duodenal 
ulcer disease with sigmoid colon diverticulitis, the claim is 
reopened, and the appeal is allowed to this extent.


REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for duodenal ulcer 
disease with sigmoid colon diverticulitis, this issue must be 
considered on the merits.  However, the RO must be afforded 
the opportunity to consider the claim de novo, prior to 
appellate consideration by the Board.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993)

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
2002).  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Since competent evidence of record indicates the 
possibility that appellant has duodenal ulcer disease with 
sigmoid colon diverticulitis that might be related to his in-
service gastrointestinal symptomatology, an appropriate VA 
examination should be arranged with medical opinion rendered 
as to the etiology of any current gastrointestinal 
disability.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an 
appropriate VA examination, such as 
a gastroenterologic examination, to 
determine the etiology of any 
gastrointestinal disability 
manifested.

The examiner should review the 
entire claims folder, examine 
appellant, and express an opinion as 
to whether it is at least as likely 
as not (i.e., is there at least a 50 
percent probability) that any 
currently manifested 
gastrointestinal disability is 
causally or etiologically related to 
appellant's active service (i.e., 
what is the approximate date of 
onset of any gastrointestinal 
disability that is manifested).

The examination report should 
contain an adequate medical history, 
as well as clinical findings upon 
which the diagnosis is based, and 
provide an adequate rationale for 
the medical conclusions.  If there 
is no relationship between any 
gastrointestinal disability and 
service, or ulcer disease was not 
manifested within a one-year post-
service period, that too should be 
stated for the record in the claims 
folder.  If these matters cannot be 
medically determined without resort 
to mere conjecture, this should be 
commented upon by the examiner in 
the report.

2.  The RO should consider any 
additional evidence and adjudicate 
the reopened claim for service 
connection for duodenal ulcer 
disease with sigmoid colon 
diverticulitis on the merits, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.  When the 
aforementioned development has been 
accomplished, to the extent the 
benefit sought is not granted, a 
supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  

No action is required of the appellant until he is notified.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


